Lumpkin, J.
Where one purchasing a sewing-machine entered into a ■written contract by which such purchaser stated that she received the machine, valued at $48, which she was to use with care, and' keep in like good order as when received, and for the use of which she agreed to . pay as rent $5 in cash and an old machine at the price of $4 on the delivery óf the agreement, and $3 per month thereafter, in an action by ■ the sewing-machine company to recover the machine, in • which the plaintiff elected to take a money verdict for the balance-due, it was error, to allow the defendant, over objection, to testify that the agreement was that she was to be allowed $16 for the old machine, there being no proper proceeding seeking to correct the written contract.

Judgment reversed.

Beck, J., absent. The other Justices concur.